Hammond, J.
The plaintiff seeks to hold the two private corporations upon the ground that by their negligence the highway became charged with electricity, and the city of Boston upon the ground that it negligently suffered the highway to remain thus charged. As against the first two the liability rests solely upon the common law; as against the city, solely upon the statute. The private corporations had nothing to do with the negligence charged against the city, and the city had nothing to do with the negligence charged against the private corporations. The liability of the city depends upon statutory conditions and is limited in amount, while the liability of the other defendants depends upon conditions entirely different, and is measured only by the amount of damages suffered by the plaintiff. As between the defendants the liability of the private corporations is primary, that of the city secondary; and the city, in case of a recovery against it, could maintain an action against these other defendants to recover what it paid. Boston v. Coon, 175 Mass. 283, and cases cited.
From these considerations it is plain that neither in fact nor in legal intendment are these defendants joint tortfeasors. They therefore cannot be held as such, and the declaration is bad. ITor cases illustrative of the principle-involved, see Parsons v. Winchell, 5 Cush. 592; Mulchey v. Methodist Religious Society, 125 Mass. 487; Ridley v. Knox, 138 Mass. 83; Dutton v. Lansdowne Borough, 198 Penn. St. 563.

Demurrer sustained.